FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 22, 2022

                                     No. 04-21-00588-CR

                                   Thomas Peter CORTEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9005
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On July 18, 2022, appellant filed a motion requesting access to the appellate
record. See Kelly v. State, 436 S.W.3d 313. 320–21 (Tex. Crim. App. 2014). After consideration,
we GRANT appellant’s request for a copy of the record, and we ORDER the district clerk of
Bexar County to prepare and send a full and complete duplicate copy of the clerk’s record and
the reporter’s record for cause number 2019-CR-9005 to appellant at:

       Thomas Cortez, #651957
       200 North Comal
       San Antonio, Texas, 78207

       We FURTHER ORDER the district clerk to file written notice in this court no later than
ten days from the date of this order confirming the date the record was sent to appellant.
Appellant’s brief will be due 30 days after the date the record was sent to appellant.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court